Citation Nr: 0903081	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  05-29 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
service-connected hypertension currently evaluated as 10 
percent disabling effective June 1, 2004.

2.  Entitlement to service connection for erectile 
dysfunction to include as secondary to service-connected 
hypertension and type 2 diabetes mellitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to December 
1970.  Service in Vietnam is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

Procedural history

The veteran's June 2004 claim was granted in-part and denied 
in-part in a November 2004 rating decision.  The veteran 
disagreed with the decision regarding a noncompensable 
initial disability rating for service-connected hypertension 
and a denial of entitlement to service connection for 
erectile dysfunction, and timely perfected his appeal.

In an October 2005 rating decision, the RO granted a 10 
percent disability rating for service connected hypertension 
effective June 1, 2004, the date the veteran's claim was 
received by the RO.  The October 2005 rating decision also 
granted a special monthly compensation for loss of use of a 
creative organ.

The veteran was scheduled for a hearing at the Central Office 
of the Board on January 21, 2009, but failed to appear.  


FINDINGS OF FACT

1. The veteran's diastolic pressure readings never exceeded 
100, and systolic pressure readings never exceeded 155, 
during the claims period.

2.  The veteran's erectile dysfunction is the result of 
service-connected hypertension and type 2 diabetes mellitus.

CONCLUSIONS OF LAW

1.  Entitlement to an initial disability rating in excess of 
10 percent for hypertension is not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 
4.104, Diagnostic Code 7101 (2008).

1.  Entitlement to service connection for erectile 
dysfunction is warranted.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  Further, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to five elements of a service 
connection claim including: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  


The claim for an initial disability rating in excess of 10 
percent for service-connected hypertension arises from the 
veteran's disagreement with the denial of increased initial 
disability evaluation following the grant of service 
connection for hypertension.  The United States Court of 
Appeals for the Federal Circuit and the United States Court 
of Appeals for Veterans Claims (Court) have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet.App. 128 
(2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Moreover, since VA's notice criteria was satisfied 
because the RO granted the veteran's claim for service 
connection, the Board also finds that VA does not run afoul 
of the Court's recent holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  The Board further notes that notice 
complying with Dingess and Vazquez-Flores was provided to the 
veteran in March 2006 and July 2008.  The veteran's claim was 
adjudicated subsequent to the notices, giving him a 
meaningful opportunity to participate effectively in the 
adjudication of his claims.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007).  Finally, the Board 
observes that the veteran has not contended, nor does the 
record indicate, that his claim has been prejudiced by a lack 
of notice.  See Goodwin supra at 137 [Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements].

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all pertinent VA and private medical 
records identified by the veteran are in the claims file and 
were reviewed by both the RO and the Board in connection with 
his claim.  The veteran was also provided medical 
examinations regarding his claims in September 2004 and 
August 2007.  The Board observes that although the veteran 
elected to present evidence and testimony at a hearing before 
a Veterans Law Judge and was scheduled for such a hearing on 
January 21, 2009, the veteran failed to appear at the 
hearing.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.

With regard to the issue of entitlement to service connection 
for erectile dysfunction, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.

1.  Entitlement to an increased initial disability rating for 
service-connected hypertension currently evaluated as 10 
percent disabling effective June 1, 2004.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Assignment of diagnostic code 

The veteran's service-connected hypertension disability is 
rated under Diagnostic Code 7101 [Hypertensive vascular 
disease (hypertension and isolated systolic hypertension).  
The assignment of the diagnostic code is dependent upon the 
facts of symptomatology presented in a particular case, and 
an adjudicator must specifically explain any change.  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Diagnostic Code 7101 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (hypertension).  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate and 
the veteran has not requested that another diagnostic code be 
used.  Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7101.

Specific rating criteria

Diagnostic Code 7101 [hypertensive vascular disease 
(hypertension and isolated systolic hypertension)] provides 
for a 60 percent rating for diastolic pressure predominantly 
130 or more and a 40 percent disability rating for diastolic 
pressure predominantly 120 or more.  A 20 percent disability 
rating is warranted for diastolic pressure predominantly 110 
or more or systolic pressure predominantly 200 or more.  A 10 
percent disability rating is warranted for diastolic pressure 
predominantly 100 or more or systolic pressure predominantly 
160 or more; or for an individual who requires continuous 
medication for control.  

See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2008).

Analysis

The veteran seeks a disability rating in excess of his 10 
percent disability rating for service-connected hypertension.  
As indicated in the Introduction, the veteran was initially 
rated as noncompensably disabled in the November 2004 rating 
decision, and subsequently rated as 10 percent disabled 
effective from the date his claim was received.  The Board 
will determine whether the veteran is entitled to a higher 
disability rating from the date of service connection.

As stated above, a 20 percent disability rating is warranted 
for diastolic pressure predominantly 110 or more or systolic 
pressure predominantly 200 or more.  The veteran's VA claims 
folder contains blood pressure readings include readings 
dated September 1, 2004, of 150/82, 152/92, and 140/80; March 
18, 2005, of 145/78; April 1, 2005, of 150/80 and 140/80; 
December 6, 2005, of 120/70; May 8, 2006, of 110/68; January 
4, 2007, of 156/86; June 8, 2007, of 154/80 and 150/80; 
August 6, 2007, of 116/86, 130/80 and 120/82; January 11, 
2008, of 120/68; and, January 15, 2008, of 126/68.  

A February 17, 2003, report of Dr. Foster indicates the 
veteran "admit[ed] that his readings at home are typically 
in the 130s over 80s and 90s."  Dr. Foster also provide an 
April 2005 opinion that "it is my medical opinion that [the 
veteran's] hypertension is only controlled because he is 
compliant with medical therapy; were he not compliant with 
medical therapy, his blood pressure would routinely exceed a 
systolic reading of 160mm of mercury and a diastolic reading 
of 100mm of mercury."  In his April 2005 notice of 
disagreement, the veteran contended that when he stops taking 
medication, he has blood pressure readings "over 160/100."  

Finally, the records include blood pressure reading on July 
30, 2001 of 138/90, and on April 15, 2002, a reading of 
140/90. 

After review of the blood pressure readings contained in the 
medical evidence of record, the Board finds that such 
evidence does not reveal readings of diastolic pressure 
predominantly 110 or more or systolic pressure predominantly 
200 or more, during any period after the June 1, 2004, 
effective date of service connection.  Moreover, the two 
readings of record prior to the effective date do not reveal 
readings in excess of 110 diastolic or 200 systolic.  
Finally, as Dr. Foster stated in the February 2003 report, 
the veteran told him his readings were below the readings 
required by the 20 percent disability criteria.  In sum, the 
Board finds that the medical evidence does not meet the 
criteria for a 20 percent disability at any time since the 
veteran was service-connected for hypertension.  

The Board further notes that it has considered whether a 
higher disability rating is appropriate at any time since the 
veteran's service connected hypertension became effective.  
The Board notes there is no evidence of blood pressure 
readings of diastolic pressure predominantly 130 or more or 
for diastolic pressure predominantly 120 or more.  Thus, the 
criteria for a 40 and 60 percent disability rating are not 
met for any period at issue.

For the reasons stated above, the Board finds that an initial 
disability rating in excess of 10 percent disabling is not 
warranted.  The benefit sought on appeal will be denied.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

The Board notes that the veteran's disability rating has been 
10 percent disabling since the date of service connection, 
June 1, 2004.  As noted above, the evidence establishes that 
the criteria for a rating above the currently assigned 10 
percent disability rating have not been met at any time 
during the period since the veteran was service-connected for 
hypertension.  Moreover, the evidence establishes that at no 
time during the period one year prior to the veteran's 
effective date were there blood pressure readings meeting 
higher disability criteria.  The Board finds that staged 
ratings are not appropriate in this case.

In denying the claim for a higher rating, the Board also 
has considered whether the veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected hypertension is inadequate.  A comparison between 
the level of severity and symptomatology of the veteran's 
hypertension with the established criteria found in the 
rating schedule for hypertension shows that the rating 
criteria reasonably describes the veteran's disability level 
and symptomatology; as discussed above, the rating criteria 
is objectively based on blood pressure readings.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the veteran 
has required frequent hospitalizations for his hypertension.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability.  Additionally, there 
is not shown to be evidence of marked interference with 
employment due to the disability.  There is nothing in the 
record which suggests that hypertension in and of itself 
markedly impacted his ability to perform his job.  Moreover, 
there is no evidence in the medical records of an exceptional 
or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

2.  Entitlement to service connection for erectile 
dysfunction to include as secondary to service-connected 
hypertension and type 2 diabetes mellitus. 

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - secondary

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2008).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The veteran sought service connection for erectile 
dysfunction which he contends is due to his service-connected 
hypertension and type 2 diabetes mellitus.  The claim was 
denied in the November 2004 rating decision.  The veteran 
submitted his disagreement in April 2005, and the RO issued a 
statement of the case in July 2005.  In the August 2005 VA 
Form 9 substantive appeal, the veteran appealed all issues 
listed on the SOC, which included entitlement to service 
connection for erectile dysfunction.

As noted in the Introduction, the RO granted entitlement to 
special monthly compensation (SMC) for loss of use of a 
creative organ in the October 2005 rating decision.  The RO 
informed the veteran that the grant of SMC was a "full 
grant" of the claim.  There is no record that establishes a 
withdrawal of the issue by the veteran or his representative.  
Entitlement to service connection for erectile dysfunction is 
still at issue and remains on appeal.  For that reason, the 
Board will render a decision on the issue.

As noted above, in order to prevail on the issue of 
entitlement to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability. See Wallin.  In this 
case, the veteran has provided an April 2005 diagnosis of 
erectile dysfunction by Dr. Foster, and the record 
establishes that the veteran is service-connected for both 
hypertension and type 2 diabetes mellitus.  Thus, Wallin 
elements (1) and (2) are established.  Finally, the evidence 
includes the opinion of Dr. Foster who stated:

I am also of the opinion that his [the veteran's] 
erectile dysfunction is most certainly a result of 
complications from diabetes mellitus and high blood 
pressure as well as the treatments for those 
conditions.

There is no opposing opinion of record.  Thus, Wallin element 
(3) is also satisfied.

For those reasons, the Board finds that the veteran is 
entitled to service connection for erectile dysfunction.

Additional comment

The Board has granted service connection for erectile 
dysfunction.  However, the Board notes that the practical 
effect of such a finding may be of little real effect for the 
veteran.  

The veteran should understand that the principal purpose and 
policy for awards of disability compensation is to partially 
compensate a veteran for disabilities which impair earning 
capacity.  See 38 C.F.R. § 4.1 (2008).  The award of SMC for 
loss of use of a creative organ is outside the scope of the 
Schedule for Rating Disabilities which represent.

Under the schedular criteria found at 38 C.F.R. § 4.115(b), 
Diagnostic Code 7522 [Penis, deformity, with loss of erectile 
power], the Schedule for Rating Disabilities provides for 
compensation benefits when the medical evidence establishes a 
deformity of the penis accompanied by a loss of erectile 
power.  The Board is unaware of any other provision providing 
compensation benefits for erectile dysfunction under the 
Schedule for Rating Disabilities.  

In sum, the grant of service connection is subject to 
controlling regulations governing the payment of monetary 
benefits, including the criteria found in appropriate 
sections of the Schedule for Rating Disabilities.  While 
service connection has been granted, SMC may be the sole 
provision which allows benefits the veteran in this case.  
However, the issue of whether the medical evidence supports 
benefits under the Schedule for Rating Disabilities still 
requires the adjudication of the RO.


ORDER

Entitlement to an increased initial disability rating in 
excess of 10 percent for service-connected hypertension is 
denied.

Entitlement to service connection for erectile dysfunction is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


